United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF THE NAVY,
PHILDELPHIA NAVY SHIPYARD,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-375
Issued: October 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 28, 2004 appellant, through his attorney, filed a timely appeal of the Office of
Workers’ Compensation Programs’ hearing representative’s merit decision dated November 6,
2008 terminating appellant’s medical benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s medical
and compensation benefits, effective November 25, 2007, because residuals of his accepted
orthopedic condition had resolved.
FACTUAL HISTORY
This case has previously been on appeal before the Board. On October 15, 1992
appellant, then a 45-year-old insulator filed a traumatic injury claim alleging that on October 7,

1992 he injured his back moving heavy trash bags filled with asbestos.1 The Office accepted his
claim for lumbosacral strain on November 13, 1992. On March 1, 1993 it entered appellant on
the periodic rolls.
Dr. Merylee E. Werthan, a Board-certified neurologist, found in a December 18, 1992
report, that a November 24, 1992 magnetic resonance imaging (MRI) scan showed a small L3-4
herniated disc. He noted that this herniation was not present on appellant’s July 23, 1991 MRI
scan. Dr. Werthan also diagnosed degenerative disc disease at L3-4, L4-5 and L5-S1.
The Office referred appellant for a second opinion evaluation with Dr. Stephen M.
Horowitz, a Board-certified orthopedic surgeon, who examined appellant on June 13, 1994 and
reviewed the diagnostic testing. Dr. Horowitz diagnosed strain superimposed on degenerative
arthritis of the lumbar spine and found symptom-magnification during the examination. The
Office referred appellant for an impartial medical examination with Dr. Herbert Stein, a Boardcertified orthopedic surgeon, who reported on October 18, 1994 that appellant’s current
diagnoses were herniated disc at L3-4 and degenerative disc disease at L3-4, L4-5 and L5-S1.
Dr. Stein opined that appellant was restricted from heavy lifting and concluded that he had no
surgical lesion.
The Office terminated appellant’s compensation benefits effective January 2, 2000 by
decision dated December 20, 1999 based on the findings of Dr. Martin A. Blaker, a Boardcertified orthopedic surgeon, acting as an impartial medical examiner. The Branch of Hearings
and Review affirmed on September 5, 2000. The Office declined to reopen appellant’s claim for
merit review on June 8, 2001. The Board reviewed these decisions and found that the Office had
failed to meet its burden of proof to terminate appellant’s compensation benefits because of the
impartial medical examiner’s previously documented incidents of perjury. The Board reversed
the Office’s September 21, 2000 decision.2
On October 15, 2003 the Office made a preliminary determination that appellant had
forfeited his compensation benefits for the period July 7, 1997 to October 7, 1998 in the amount
of $28,928.26. The Branch of Hearings and Review affirmed the findings of fact and amount of
overpayment and denied waiver on October 26, 2004. The Board issued a decision and order on
June 17, 2005 which found that appellant had received an overpayment of compensation because
of underwithholding of life insurance contributions between November 28, 1992 and January 1,
2000, that he forfeited his compensation benefits from July 7, 1997 to October 7, 1998, and that
appellant received an overpayment of $28,928.36 due to this forfeiture for which he was at fault.3
The Board remanded the claim for the Office to determine the amount of the overpayment
attributable to underwithholding life insurance premiums. The facts and the circumstances of the
case as set out in the Board’s prior decisions are adopted herein by reference.

1

Appellant had a previous employment injury on October 7, 1992 when he slipped and fell down 14 steps landing
on his back.
2

Docket No. 01-1661 (issued June 30, 2003).

3

Docket No. 05-310 (issued June 17, 2005).

2

The Office issued a final overpayment decision on October 27, 2005 finding that
appellant had received an overpayment in the amount of $912.55 due to the underwithholding of
life insurance premiums. It determined that appellant was without fault in the creation of the
overpayment, but that waiver was not warranted.
Appellant’s attending physicians Dr. Jerry London and Marry Montague, osteopaths,
continued to support appellant’s disability for work covered by his accepted employment
injuries. These physicians diagnosed lumbar myositis, sciatic radiculopathy and sacroiliitis.
Appellant was treated with massage therapy and injections. The Office referred him for a second
opinion evaluation on February 8, 2007 with Dr. Kevin F. Hanley, a Board-certified orthopedic
surgeon. In a March 7, 2007 report, Dr. Hanley described appellant’s accepted employment
injury and noted that, although his claim was accepted for a lumbar strain, his MRI scan had
supported a right disc herniation. On physical examination, appellant had limited range of
motion of his low back and Dr. Hanley diagnosed degenerative lumbar disc disease. He stated,
“[Appellant’s] presentation today is not the presentation of a residual lumbosacral strain but
rather the presentation of someone with degenerative disc disease which is progressive and
associated with the aging process. It is my belief that he had long since recovered from any
lumbosacral strain that might have occurred.” Dr. Hanley stated that appellant could return to
work if only his employment injury was involved. Appellant’s degenerative disc disease
prevented him from working. Dr. Hanley opined that appellant’s current medical treatment
regime was not appropriate either for the accepted condition or for chronic degenerative disc
disease.
The Office also referred appellant for a psychiatric second opinion, with Dr. Maurie D.
Pressman, a Board-certified psychiatrist, on March 15, 2007. In his March 30, 2007 report,
Dr. Pressman diagnosed major depressive disorder, single episode, severe. He noted that
appellant had experienced suicidal ideation and risk. Dr. Pressman attributed this to appellant’s
employment injury and found him totally disabled for any kind of work. He recommended
treatment with antidepressant and anti-anxiety medication as well as psychotherapy. The Office
requested a supplemental report and on April 11, 2007, Dr. Pressman again opined that
psychological factors could produce very real pain and downhill course even if the underlying
physical injury has resolved. The Office accepted appellant’s claim for major depressive
disorder on April 17, 2007. Dr. Harry A. Doyle, a Board-certified psychiatrist, supported this
diagnosis in a report dated May 1, 2007.
The Office found a conflict of medical opinion evidence between appellant’s attending
physicians and Dr. Hanley, the second opinion physician, and on June 18, 2007 referred
appellant for an impartial medical examination with Dr. Bong S. Lee, a Board-certified
orthopedic surgeon. On June 20, 2007 appellant’s attorney requested information about
Dr. Lee’s selection as the impartial medical examiner and alleged that claimants were being
“hand-picked” to be examined by physicians with known biases.
The record contains a screen printout that Dr. Stuart Tager, a Board-certified orthopedic
surgeon, was by passed as he was “not available at this time.” Dr. Theodore Ganley, a Boardcertified orthopedic surgeon, was bypassed as he was a “children d[octo]r” Dr. John Garland, a
Board-certified orthopedic surgeon, was bypassed as he had no impartial medical examiner
appointments.
3

Dr. Lee’s report, dated July 10, 2007, described appellant’s history of injury and
reviewed the medical history. On examination, he found limited range of motion of the low back
with normal strength and sensory examination of the lower extremities. Dr. Lee noted that
appellant’s x-rays demonstrated early degenerative change in the mid and lower lumbar spine
and that a November 24, 1992 MRI scan demonstrated L3-4 disc herniation which was not
evident on a computerized tomography scan of July 23, 1991. He opined that appellant’s initial
employment injury was a lumbar sprain superimposed on preexisting degenerative discogenic
disease. Dr. Lee stated that L3-4 disc herniation was preexisting and was not caused by the
employment incident. He found that appellant failed to demonstrate clinical evidence of lumbar
radiculopathy and he concluded that appellant’s original sprain had resolved with no residuals.
Dr. Lee concluded that appellant did not require any further medical treatment for his orthopedic
injuries sustained on October 7, 1992. He stated, “His present diagnosis of degenerative
discogenic disease is not medically connected to the work injury by direct cause, aggravation,
precipitation or acceleration, but is from a normal aging condition.”
In a report dated July 17, 2007, Dr. Boris Nemirovsky, a physician Board-certified in
pain management, conducted electrodiagnostic studies of both lower extremities which were
suggestive of bilateral chronic radiculopathy at L4 and L5. He recommended additional
neurologic evaluation.
The Office proposed, by letter dated September 13, 2007, to terminate appellant’s
medical benefits due to his orthopedic condition based on Dr. Lee’s report. Appellant’s attorney
responded on October 11, 2007 and alleged that the Office was not properly selecting impartial
medical examiners. Appellant’s counsel stated that the list of appropriate physicians was
inadequate and that appellant had received his appointment in advance of another claimant. He
reported his concern that the Office was “mixing and matching the selection of physicians with
claimants.” By decision dated November 19, 2007, the Office terminated appellant’s medical
benefits due to his orthopedic condition effective November 25, 2007 based on Dr. Lee’s report.
Appellant, through his attorney, requested a review of the written record on
November 25, 2007. He alleged that Dr. Lee was not appropriately selected using the Office
rotational system and the physicians directory system. Appellant’s attorney also alleged that the
medical evidence established that appellant had sustained a herniated disc as a result of his
accepted employment injury, citing Dr. Stein’s 1994 report. By decision dated November 6,
2008, the hearing representative found that the Office met its burden of proof to terminate
appellant’s medical and compensation benefits for his orthopedic conditions based on Dr. Lee’s
report. The hearing representative found that Dr. Lee was properly selected, that the Office had
never accepted that appellant sustained a herniated disc causally related to his employment injury
and that he had no orthopedic residuals from his 1992 employment injury.
On appeal, appellant’s attorney again alleged that Dr. Lee was not properly selected as
the impartial medical examiner. He also argued that in 1994 Dr. Stein found that appellant’s
claim should be accepted for herniated disc and aggravation of degenerative disc disease.
Appellant’s attorney argued that the termination should be reversed and the case updated to
include additional conditions.

4

LEGAL PRECEDENT
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.4 The Office may not terminate compensation without
establishing that disability ceased or that it was no longer related to the employment.5 Its burden
of proof in termination compensation includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.6 The right to medical
benefits for an accepted condition is not limited to the period of entitlement of disability. To
terminate authorization for medical treatment, the Office must establish that a claimant no longer
has residuals of an employment-related condition, which require further medical treatment.7
ANALYSIS
The Office accepted that appellant sustained a lumbar strain as a result of his October 15,
1992 employment injury. On appeal and before the Branch of Hearings and Review, appellant’s
attorney alleged that the Office should have accepted appellant’s claim for the additional
condition of herniated disc at L3-4 based on the report of Dr. Stein, a Board-certified orthopedic
surgeon, selected to resolve a conflict of medical opinion evidence in 1994. The conflict
Dr. Stein was asked to resolve involved different diagnoses and opinions regarding the physical
condition of appellant’s spine. Dr. Werthan identified a herniation at L3-4. Dr. Horowitz found
only a strain superimposed on degenerative arthritis. He did not identify a herniation. Dr. Stein
provided diagnoses of herniated disc at L3-4 and degenerative disc disease at L3-4, L4-5 and
L5-S1. He further opined that appellant was restricted from heavy lifting and concluded that
appellant had no surgical lesion. Dr. Stein’s impartial medical examination report does not
purport to address whether appellant’s herniated disc was caused or aggravated by his
employment injury. The report does not provide any statement on causal relationship.
Dr. Stein’s report merely contains a diagnosis without an opinion as to causation. There is no
evidence showing that the Office has accepted appellant’s herniated disc as a result of the 1992
employment injury, Dr. Stein’s report is not sufficient to require the Office to do so.
Appellant’s attending physicians, Drs. London and Montague, osteopaths, continued to
support appellant’s disability for work and ongoing medical conditions due to his accepted injury
of lumbar strain. The Office referred appellant for a second opinion evaluation with Dr. Hanley,
a Board-certified orthopedic surgeon, who found that appellant had no ongoing disability or
medical residuals of his accepted condition. The Federal Employees’ Compensation Act
provides that, if there is a disagreement between the physician making the examination for the
United States and the physician of the employee, the Secretary shall appoint a third physician
who shall make an examination.8 The implementing regulations state that, if a conflict exists
4

Jorge E. Stotmayor, 52 ECAB 105, 106 (2000).

5

Mary A. Lowe, 52 ECAB 223, 224 (2001).

6

Gewin C. Hawkins, 52 ECAB 242, 243 (2001).

7

Mary A. Lowe, supra note 5.

8

5 U.S.C. §§ 8101-8193, 8123.

5

between the medical opinion of the employee’s physician and the medical opinion of either a
second opinion physician of an Office medical adviser or consultant, the Office shall appoint a
third physician to make an examination. This is called a referee examination and the Office will
select a physician who is qualified in the appropriate specialty and who has had no prior
connection with the case.9 The Board finds that the Office properly determined that there was a
conflict of medical opinion evidence between appellant’s attending physicians and the second
opinion physician regarding appellant’s continuing disability and medical residuals. In order to
resolve this conflict of medical opinion evidence the Office referred appellant to Dr. Lee, a
Board-certified orthopedic surgeon to act as the impartial medical examiner.
Appellant’s attorney objected to the selection of Dr. Lee on the grounds that he was not
selected in accordance with the Office’s procedures. A physician selected by the Office to serve
as an impartial medical specialist should be wholly free to make a completely independent
evaluation and judgment. To achieve this, the Office has developed specific procedures for the
selection of impartial medical specialists designed to provide safeguards against any possible
appearance that the selected physician’s opinion is biased or prejudiced. The procedures
contemplate that impartial medical specialists will be selected from Board-certified specialists in
the appropriate geographical area on a strict rotating basis in order to negate any appearance that
preferential treatment exists between a particular physician and the Office.10 The Federal
(FECA) Procedure Manual (the procedure manual) provides that the selection of referee
physicians (impartial medical specialists) is made through a strict rotational system using
appropriate medical directories. The procedure manual provides that the Physicians Directory
System (PDS) should be used for this purpose wherever possible.11 The PDS is a set of standalone software programs designed to support the scheduling of second opinion and referee
examinations.12 The PDS database of physicians is obtained from the American Board of
Medical Specialties (ABMS) which contains the names of physicians who are Board-certified in
certain specialties.
The Board has required, “An appropriate notation should be made in the Directory when
a specialist indicates his/her unwillingness to accept a case or when, for other valid reasons
(other than a previous connection with the claim under consideration) it is not advisable or
practicable to use his/her services.”13
The Office bypassed three Board-certified orthopedic surgeons prior to determining that
Dr. Lee should act as the referee physician in this case. The record establishes that Dr. Tager, a
Board-certified orthopedic surgeon, was “not available at this time” and was therefore bypassed.
The Office bypassed Dr. Ganley, a Board-certified orthopedic surgeon, as he was a “children
9

20 C.F.R. § 10.321.

10

B.P., 60 ECAB ___ (Docket No. 08-1457, issued February 2, 2009).

11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b (May 2003).

12

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.7
(September 1995, May 2003).
13

David Peisner, 39 ECAB 1167 (1988).

6

d[octo]r” It also bypassed Dr. Garland, a Board-certified orthopedic surgeon, as he had no
impartial medical examiner appointments. In each instance, the Office utilized the PDS and
recorded an appropriate notation explaining why it was not appropriate or practicable to use the
physicians bypassed. The Board finds that there is no evidence that Dr. Lee was not
appropriately selected as the impartial medical specialist in this case.
It is well established that, when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on proper factual and medical background must be given special weight.14 Dr. Lee
provided a detailed report based on a proper factual and medical background. He opined that
appellant’s initial employment injury was a sprain of the lumbar spine which was superimposed
on preexisting degenerative discogenic disease. Dr. Lee opined that L3-4 disc herniation was not
the result of the 1992 employment incident, a preexisting condition resulting from appellant’s
degenerative disc disease. He stated that appellant’s degenerative disc disease was not causally
related to the employment injury, but was due to aging. Dr. Lee also found that appellant failed
to demonstrate clinical evidence of lumbar radiculopathy. He concluded that appellant’s original
sprain had resolved with no residuals and that appellant’s current work restrictions were not due
to his accepted employment injury, but instead to the aging process. Dr. Lee opined that
appellant require no further medical treatment for his orthopedic injuries sustained on
October 7, 1992.
The Board finds that Dr. Lee was properly selected as the impartial medical specialist and
that his report is entitled to special weight. Dr. Lee provided findings on physical examination a
complete medical history and offered medical reasoning for his conclusions that appellant had no
medical residuals or disability due to the accepted condition of lumbar strain. He found that
appellant had no clinical signs of radiculopathy and offered his medical opinion that appellant’s
degenerative disc disease was the cause of appellant’s herniated disc and that this condition was
not causally related to appellant’s accepted employment injury in 1992. For these reasons, the
Board finds that the Office met its burden of proof to terminate appellant’s compensation and
medical benefits.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation and medical benefits, effective November 25, 2007, because the residuals from his
accepted condition of lumbar strain had resolved.

14

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

7

ORDER
IT IS HEREBY ORDERED THAT November 6, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 16, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

